DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 5 are objected to because of the following informalities:  
Claim 3, the “or” of the list should be after “(formula Ic)”
Claim 5, DORI and its derivatives all have the parenthesis subscript on the left, rather than the superscript, e.g. should be (“DORI”).
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 14, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not 
Claim 3, about line 12 recites the broad recitation “or a cyclic hydrocarbon group”, and the claim also recites “such as a steroid residue”, which is the narrower statement of the range/limitation.
Claim 14, about line 2, recites the broad recitation “30nm to about 800nm”, and the claim also recites “and preferably from about 50 nm to about 300 nm… to about 120 nm, respectively”, which is the narrower statement of the range/limitation.
Claim 29, about line 3, recites the broad recitation “infectious diseases”, and the claim also recites “preferably (viral, bacterial, or protozoological) infectious diseases,”, which is the narrower statement of the range/limitation.
Claim 29, about line 5, recites the broad recitation “monogenetic diseases”, and the claim also recites “i.e. (hereditary diseases, or genetic diseases in general”, which is the narrower statement of the range/limitation. In this instance, it is unclear what is being modified because there is an “or” before “genetic diseases”. Examiner suggests reviewing the entire list to make sure each listed condition is part of the Markush group.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11, 12, 16, 18, 21, 25, and 29 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hart (WO 01/92542).
Hart discloses a composition comprising the cationic lipid DOTMA and a nucleic acid compound, wherein the ratio of the lipid to the nucleic acid compound is less than 2 nmol lipid per µg nucleic acid compound. The use of alternative cationic lipids is also disclosed in Hart. The composition of Hart is for use as a vaccine or for gene therapy. The composition of Hart forms nanoparticles and comprises a targeting peptide (see examples 1-15; page 12, line 36 - page 14, line 16; page 20, line 34 - page 23, line 10). 
Although not measured in Hart, it can be assumed that the nanoparticles inherently have a zeta potential in the range from 0 mV to -50 mV given they have the same composition as instantly claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, 16, 18, 21, 25-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hart (WO 01/92542) in view of Mahon et al (US 8,969,353).
Hart is discussed above but does not teach the lipidoids of instant claims 26 and 27.
Mahon et al discloses a lipidoid for transfecting siRNA having the following structure:

    PNG
    media_image1.png
    235
    333
    media_image1.png
    Greyscale

(col. 85, line 15 - line 30). Mahon et al further teaches the alkyl chains (R groups) can be any unbranched C1-20 aliphatic chain (col 2 lines 36-40). The lipidoids include amines that can be primary, secondary, tertiary, and/or quaternary amines (col 23 lines 26-30).
The disclosed lipidoids differ from the compounds of instant claims 26 and 27 due to length of alkyl chain and the quaternized secondary amines.
It would have been obvious to one of ordinary skill in the art to modify the lipidoids of Mahon et al within the disclosed parameters, such as varying the alkyl chains and/or adjusting the amine. It would then have been obvious to incorporate the lipidoids of Mahon et al into the composition of Hart, thereby producing a composition suitable for gene therapy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner can normally be reached on Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612